Citation Nr: 0502581	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  04-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
bilateral hearing loss.  A Notice of Disagreement was 
received in February 2003.  A Statement of the Case was 
issued in December 2003.  A timely appeal was received in 
January 2004.  

The Board notes that the veteran had originally requested a 
hearing before a Board member at the Atlanta RO.  A video 
hearing was scheduled, but, in July 2004, the veteran 
submitted a form withdrawing that request.


FINDING OF FACT

The veteran is currently diagnosed to have bilateral 
sensorineural hearing loss, but no competent evidence has 
been presented to show that the veteran's hearing impairment 
had its onset in service, or that it preexisted service and 
increased in severity during service beyond the natural 
progression. 


CONCLUSION OF LAW

The veteran's hearing loss was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, and 3.385 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b) and (c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in April 2002, 
prior to the initial AOJ decision.  Subsequent VCAA notice 
was sent to the veteran in March 2004.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely 
records, like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case also notified the veteran of the information and 
evidence needed to substantiate the claim. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters together with the notice of the 
decision appealed and statement of the case, as a whole, the 
Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  He 
was given ample time to respond to all VA notices.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
sought to obtain the veteran's service medical records but 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, responded that they may have been destroyed in a 
fire at the NPRC in 1973.  NPRC could not confirm the 
existence of such records; only the fact that if they had 
been stored there, they would have been stored in an area 
damaged by the fire.  Despite that, the RO was able to obtain 
the Report of Medical Examination conducted in December 1954 
at the time of the veteran's separation from active service.  
VA outpatient records are in the file for treatment from July 
2001 through January 2003.  The veteran has not identified 
any private medical treatment records available for treatment 
of his hearing loss.  The VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to the VA.  38 U.S.C.A. 
§ 5103A(b)(1).   The VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran 
underwent an appropriate VA examination in November 2002.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  
If medical evidence sufficiently demonstrates a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service and the 
requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 
5 Vet. App. at 160.

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a).  

The veteran has submitted several statements in support of 
his claim.  He has stated that he served in Korea in 1952, 
landing in Inchon, Korea, the day that the war ended.  He 
subsequently served 16 months in Korea in heavy tank training 
as a gunner.  He stated that he was exposed to noise from the 
firing of 76 mm and 90 mm guns and tank engines without the 
benefit of hearing protection.  He relates that at the time 
of his military exit service examination, his doctor told him 
that he could not see how the veteran could hear anything 
because his ears were completely scarred and his left ear was 
almost totally gone.  He has stated that his VA physician has 
told him that his hearing loss is consistent with noise 
exposure.

The veteran's service medical records are not in the file, 
presumably lost in the 1973 fire at the NPRC.  The file 
contains, however, the veteran's DD 214 and separation Report 
of Medical Examination.  The veteran's DD 214 shows that he 
was inducted into the Army and had 1 year, 3 months and 29 
days of foreign service.  His most significant duty 
assignment is listed as Tank Company, 19th Infantry Regiment.  
He completed eight weeks of service training ending July 18, 
1953 for Tanker MY A3D.  Under decorations, medals, badges, 
commendations, citations and campaign ribbons awarded is 
listed the National Defense Service Medal, United Nations 
Service Medal, Korean Service Medal, and Good Conduct Medal.  
None of these medals are indicative of combat service.  

The Report of Medical Examination for the veteran's 
separation of service was conducted two days prior to his 
separation.  The examination of the veteran's hearing shows 
that he had 15/15 on whispered voice and 15/15 on spoken 
voice in both ears.  The PULHES profile recorded his hearing 
as one.  The "PULHES" profile reflects the overall physical 
and psychiatric condition of the veteran on a scale of one 
(high level of fitness) to four (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  The "P" stands for 
"physical capacity or stamina;" the "U' indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the veteran's 
"hearing and ear;" the "E" is indicative of the veteran's 
eyes; and the "S" stands for psychiatric condition.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The 
document contains no other reference to the veteran's 
hearing.

VA treatment records from July 2001 through January 2003 are 
in the file.  These records show that the veteran was seen in 
audiology in July 2001 for an evaluation of his hearing and a 
re-evaluation of his hearing aids.  A November 25, 2002 
audiology progress note is related to the VA examination the 
veteran underwent that day.  The last record of treatment, on 
January 28, 2003, shows that the veteran has a continuing 
diagnosis of sensorineural hearing loss and was seen in the 
Audiology Clinic for hearing aid problems.  These records do 
not state any opinion as to the etiology of the veteran's 
hearing impairment.

On November 25, 2002, the veteran underwent a VA examination 
for compensation purposes.  He reported noise exposure from 
76 mm and 90 mm guns during 16 months of military training.  
He reported noticing his hearing loss 15-20 years ago.  He 
receives his current hearing aids from the VAMC in Tuskegee, 
Alabama.  A comprehensive audiological evaluation was 
conducted.  The results were mixed hearing loss from 250-1000 
Hz sloping to a severe sensorineural hearing loss with 
excellent word recognition ability in the right ear, and 
moderate to moderately severe sensorineural hearing loss with 
excellent word recognition in the left ear.  The examiner 
stated that the configuration of the veteran's hearing loss 
is not consistent with noise exposure and that it is at least 
as likely as not that the veteran's current hearing loss is 
not due to the acoustic trauma reported by the veteran.

After considering all of the evidence and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's hearing loss is not related to his 
military service.  Although the veteran's service medical 
records are not available, his separation examination report 
is.  It shows that the veteran had normal hearing upon 
separation.  Even if the service medical records were in the 
file, they would probably not be helpful because the veteran 
indicated on his claim form that he was not treated for 
hearing problems in service.  The only evidence in the record 
that the veteran sustained a loss of hearing acuity in 
service is the veteran's own unsubstantiated statements.  The 
veteran claims that the examiner at service separation told 
him that his ears were scarred and that the examiner could 
not see how he could hear out of them.  The separation 
examination report, however, is highly probative as to the 
veteran's physical condition at the time of his separation 
from active service, and it does not contain any notation of 
such an opinion by the examiner.  

In addition, the medical evidence does not support the 
veteran's claim that his current hearing disability is 
related to noise exposure in service.  The VA examiner 
specifically stated in his report that the configuration of 
the veteran's hearing loss is not consistent with the noise 
exposure that the veteran reported.  Despite the veteran's 
contentions that his physicians have told him otherwise, the 
record does not contain any such opinions that would 
contradict the VA examiner's opinion.  The VA treatment 
records do not show any findings or opinion as to the 
etiology of the veteran's hearing loss.  The veteran's 
statements alone are insufficient to contradict the VA 
examiner's opinion as to the etiology of his hearing loss, as 
he is not a medical expert and, therefore, is not competent 
to render a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board acknowledges the veteran's sincere belief that the 
hearing loss he complains of was caused by exposure to noise 
during his military service.  The Board, however, must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board 
finds no competent and persuasive medical evidence in the 
record that sufficiently demonstrates a medical relationship 
between the veteran's claimed in-service exposure to loud 
noise and his current hearing loss.  

The Board notes that, on his Form 9, the veteran made several 
contentions that it will hereafter address.  First the 
veteran contends that the coin click test has been found to 
be incorrect and not a true test.  Even if this were so, it 
would not change the Board's finding because the record lacks 
any medical evidence that relates the veteran's current 
hearing loss with his exposure to loud noise in service.  In 
addition, the veteran has stated that the separation examiner 
told him that he had scarring in his ears.  The separation 
examination report, however, makes no notation of this or any 
other defects in the veteran's ears.  

Second the veteran sets forth that he has combat medals as 
shown on his DD 214.  The Board has reviewed the list of 
medals on the DD 214 and none of them indicate that the 
veteran had combat service.  Even if the veteran did have 
combat service, it would be not change the Board's decision 
because the veteran would still have to demonstrate that his 
hearing loss is related to his military service, which he has 
failed to do.  In addition, the veteran's previous statements 
indicate that he was not in combat but that he arrived in 
Korea the day the war ended, his duties consisted of heavy 
tank training and guard duty, and it was during heavy tank 
training that he was exposed to noise.  

Finally, the veteran stated that the VA rendered its decision 
on bad or misquoted information.  The veteran contends that 
no person has given the opinion that he lost his hearing to 
anything but what he has said.  The medical evidence, 
however, contradicts this statement.  The veteran claims that 
that his hearing loss is due to noise exposure.  The VA 
examiner clearly states that the veteran's hearing loss is 
not consistent with noise exposure.  As discussed above, the 
veteran's reiteration of an oral statement made by a 
physician is not sufficient to contradict the clear opinion 
of the VA examiner, and the record does not contain any 
written medical opinion from a qualified physician that would 
do so.  The veteran also contends that the statement in the 
VA examiner's report that it is as least as likely as not 
that his current hearing loss is not due to the acoustic 
trauma reported by him indicates that the examiner was not 
sure, but it could have happened as he stated.  The VA 
examiner concluded his report with this statement:  "It is 
the examiner's opinion that it is as least as likely as not 
that current hearing loss is not due to the acoustic trauma 
reported by the veteran."  This conclusive statement, 
however, cannot be taken out of context with the examiner's 
other finding that the configuration of the veteran's hearing 
loss is not consistent with noise exposure.  Taken as a 
whole, the examiner's report clearly expresses his opinion 
that the veteran's hearing loss is not due to acoustic 
trauma.  Lastly, the veteran contends that the VA examiner 
could not give an opinion of how his hearing loss occurred 
because it happened 50 years ago.  The VA examiner is the 
lead audiologist at the Audiology Clinic in the Atlanta VA 
Medical Center.  He is, therefore, qualified to give a 
medical opinion as to the etiology of the veteran's hearing 
loss, and he evidently was able to determine whether the 
veteran's hearing loss was consistent with acoustic trauma.  

The preponderance of the evidence being against the veteran's 
claim for service connection for bilateral hearing loss, the 
evidence is not equally balanced, and the veteran's claim 
must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


